Title: To Thomas Jefferson from Samuel Smith, [before 12 March 1801]
From: Smith, Samuel
To: Jefferson, Thomas



Sir/
[before 12 Mch. 1801]

Capt. William Buchanan has resided at the Isle of France for the last four or five years, [his] friends request me to solicit the Consulate of the Isles of France & Bourbon for him—An application for his appointment was presented by me lately to Mr. Marshall signed by the most [respec]table Merchants of both parties in this City—It was rejected because (as I understood) he was known to be my Cousin—& Mr. George Stacy was appointed—Mr. Stacy was a kind of Lawyer, serving the late Consul (Lewis) as his Chancellor—
Capt. Buchanan is a Man of liberal Education about 34 Years of Age & for whose good Conduct I will hold myself responsible—he has a fair Claim on his Country, having been shot thro: the Arm at St. Clairs defeat in a Charge on the Indians—at the Head of his Company—
From every information I Can have Mr. Stacy would do no honor to our Country—there is a ship bound from Philadelphia & will sail within a few Days for the Isle of France—If you think it proper to appoint Capt. Buchanan the Commission might go on immediately—
I will do myself the honor to write you fully on the subject of your Letter in a Week & am Sir/
your friend & Obedt. Servt

S. Smith

